Citation Nr: 1726530	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-18 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to October 6, 2016, and as 70 percent disabling since then.

2.  Entitlement to an initial 100 percent rating for PTSD.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected PTSD, prior to October 6, 2016.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2015, the Board remanded the claims for further development of the evidence.

The issue of entitlement to a TDIU due to service-connected PTSD has also been raised by the Veteran during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  In a November 2016 rating decision, the RO granted entitlement to a TDIU effective October 6, 2016.  The issue currently on appeal is entitlement to a TDIU due to service-connected PTSD prior to October 6, 2016, and it has been characterized as such on the title page.

Later, in a November 2016 Supplemental Statement of the Case, the RO increased the disability rating for the Veteran's service-connected PTSD to 70 percent disabling, effective October 6, 2016.  As the increase did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Now, the case is once again before the Board. 

The Board will issue a partial grant of the claim of entitlement to an initial increased rating for PTSD.  As this is only a partial grant, the claim of entitlement to an initial 100 percent rating for PTSD will remain on appeal.  See AB, 6 Vet. App. at 38.  The claim will be discussed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's PTSD resulted in functional limitation most closely approximating occupational and social impairment with deficiencies in most areas.

2.  The competent and credible evidence of record demonstrates that the Veteran's service-connected PTSD precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Throughout the pendency of the appeal, the criteria for an initial evaluation of 70 percent for PTSD have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU have been met throughout the pendency of the appeal.  38 U.S.C.S. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Regarding the Veteran's increased rating claim, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file, as are post-service VA treatment records, private treatment records, and lay statements.  

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, in October 2016, the Veteran underwent a VA examination for PTSD.  The examiner detailed the Veteran's assertions, conducted all appropriate testing and reported the results in three separate opinions later that month.  Id. at 311.   

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, in October 2010 and February 2011, the Veteran underwent VA mental health examinations.  The examiners detailed the Veteran's assertions, conducted all appropriate testing and reported the results.  Id. at 311.  Therefore, the Board finds that the duty to assist has been satisfied.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 



II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

By way of history, the RO granted service connection for PTSD and assigned a rating of 30 percent, under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, in a June 2010 rating decision.  The Veteran contested the initial rating in an August 2010 Notice of Disagreement.  In November 2016, an increased 70 percent rating for PTSD was subsequently granted effective October 6, 2016.  The relevant rating criteria for PTSD are as follows.

A 30 percent rating is assigned for occupational and social impairment with decrease in work efficiency and intermittent period of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

After review of the evidence of record, the Board finds that the Veteran's PTSD symptoms during the appeal period resulted in occupational and social impairment with deficiencies in family relations, social relationships, judgment, thinking, and mood.  Thus, this impairment resulted in deficiencies that more nearly approximates the criteria for a 70 percent disability rating throughout the appeal period.

Turning to the medical evidence of record, the Veteran was afforded a VA psychiatric examination in October 2010.  There, the Veteran endorsed symptoms of isolation, lack of motivation, difficultly sleeping, irritability, anger, and hypervigilance.  The examiner found that his symptoms caused "occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks evidenced by depressed mood and chronic sleep impairment."  The examiner assigned a GAF score of 50.

In February 2011, the Veteran was afforded another VA examination with the same examiner that conducted the October 2010 examination.  There, the Veteran endorsed symptoms of difficulty sleeping, irritability, intrusive memories, hypervigilance, and difficulty with motivation.  The examiner found that his symptoms caused "occupational and social impairment with reduced reliability and productivity as evidenced by disturbance in mood and motivation and difficulty in establishing and maintain effective work and social relationships."  The examiner assigned a GAF score of 40. 

In June 2014, the Veteran's representative interviewed the VA examiner who conducted the October 2010 and the February 2011 VA psychiatric examinations.  During the interview, the VA examiner estimated that the Veteran would miss work more than three occasions per month due to his psychiatric symptoms.  In regards to the Veteran's irritability, the examiner recalled that the Veteran would become angry over the "small things" and would become angry several times a week.  Also, the examiner indicated that the severity of the Veteran's psychiatric symptoms worsened between October 2010 and February 2011. 

In October 2016, the Veteran was afforded an additional VA psychiatric examination.  There, the Veteran endorsed the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long term memory loss, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting, obsessional rituals which interfere with routine activities, impaired impulse control, and spatial disorientation.  The examiner concurred with the October 2010 VA examiner's diagnosis.  Further, he opined that the Veteran's PTSD symptoms have been present since his military experience in Vietnam, but the Veteran's symptoms have "intensified in recent years."  The examiner assigned a GAF score of 48.  The examiner explained that the Veteran's "persistent anxiety, including jumpiness, occasional verbal outbursts when triggered by something, occasional panic attacks, memory and sleep deficits, and daily reminders of Vietnam trauma are examples of his GAF score." 

In a December 2016 buddy statement, one of the Veteran's friends offered his impression of the Veteran's PTSD symptoms.  There, the friend stated that the Veteran had been "dealing with mental health issues ever since the military, but the last decade in particular has been the worst."  He described the Veteran exhibiting occasional auditory and visual hallucinations.  In one instance, the Veteran physically attacked the friend from behind.  The friend believed that the Veteran may not have recognized him from behind.  

In February 2017, Dr. Heather Henderson-Galligan interviewed the Veteran and completed a PTSD Disability Benefits Questionnaire (DBQ).  During the interview, the Veteran endorsed the following symptoms: depressed mood, anxiety, suspiciousness, near-continuous panic or depression, chronic sleep impairment, mild memory loss, impairment of short and long term memory loss, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain relationships, persistent delusions or hallucinations, intermittent inability to perform activities of daily living.  The Veteran reported experiencing auditory hallucinations.  Dr. Henderson-Galligan found that the Veteran's PTSD symptoms resulted in total occupational and social impairment and "the symptoms have been in existence since Mr. [REDACTED] return from military service and have continued through the date of filing for benefits."   

Another friend of the Veteran submitted a buddy statement in February 2017.  In the statement, the friend indicated that within the last seven to eight years the severity of the Veteran's PTSD symptoms have been "at their worst."  He reported the Veteran experiencing panic attacks several times a week.  He described the Veteran "forgetting simple things," such as, the date and time.  On other occasions, he has observed the Veteran becoming disoriented.  The friend recalled that on several hunting outings the Veteran would "have his weapon then suddenly can't seem to find it anywhere or he'll stand up while we're hunting like he forgot what he was doing."  He stated that the Veteran has become isolating, irritable, and not pleasant to be around.  

After review of the evidence of record, the Board finds that such symptoms most closely approximate occupational and social impairment with deficiencies in most areas-the criteria associated with a 70 percent disability rating.  The Veteran retired as a train conductor in September 1980.  The record reflects that the Veteran has exhibited symptoms of chronic depression, anxiety, irritability, spatial disorientation, impaired impulse control, impaired judgment, difficulty in adapting to stressful circumstances, and difficulty to establish and maintain effective relationships through buddy statements, private treatment records and VA examinations.  The Board finds the VA examinations in October 2010, February 2011 and October 2016 have consistently documented symptoms of regular panic attacks, depression, and irritability.  Moreover, the Board finds the December 2016 and February 2017 buddy statements credible and highly probative.  The buddy statements offered similar observations as the VA examiners; however, the statements provided tangible examples of the Veteran's unprovoked irritability and disorientation.  The Board notes that the October 2016 VA examiner assigned a similar GAF score as the VA examiner in October 2010 and February 2011, suggesting that the Veteran's psychological, social, and occupational impairment has remained constant throughout the claim period. 

In short, resolving all doubt in the Veteran's favor, the Board finds that the evidence of record reflects PTSD symptomatology and impairment that more nearly approximates the criteria for a 70 percent disability rating throughout the appeal period.  Although this decision represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of this issue would be premature and that additional evidentiary development is necessary, as outlined in the Remand portion of this decision, below. 

III. TDIU

The issue of TDIU has been raised by the record based on the Veteran's September 2014 Brief in Support of Veteran in Response to 90 Day Letter.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran asserts that his unable to work due to his service-connected PTSD. 

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board first notes that the Veteran meets the schedular requirements for a TDIU throughout the entire claim period.  See 38 C.F.R. § 4.16(a).  As decided above, the Veteran's PTSD is rated at 70 percent disabling effective July 20, 2010.  In addition, the Veteran is also service-connected for left clavicle fracture, rated at 10 percent disabling from January 5, 1968; residuals of a gunshot wound, rated at 10 percent disabling from January 5, 1968; residuals of left fifth finger fracture (noncompensable); and shrapnel wound right leg and arm (noncompensable). 

The record reveals that the Veteran worked as a train conductor in New York City.  While working, the Veteran was involved in a train accident that resulted in a back injury.  Following the back injury, the Veteran retired on disability in September 1980. 

The October 2010 VA examiner opined that the Veteran's "psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks evidence by depressed mood and chronic sleep."  In the representative's June 2014 conversation with the VA examiner, the examiner elaborated on the meaning of "intermittent."  According to the examiner, "intermittent" meant at least once a day, lasting from a few minutes to a few hours.  Hence, the psychiatric symptoms, as of October 2010, inhibited the Veteran from performing occupational tasks a least once day. 

In July 2014, Stephanie Barnes, a vocational consultant, reviewed the Veteran's medical treatment records and evaluated the Veteran's ability to secure and maintain gainful employment.  Ms. Barnes stated that most employers allow for no more than eight absences per year, citing as evidence Mr. Scott T. Stipe's 2010 presentation at the International Association of Rehabilitation Professionals.  Ms. Barnes found that the Veteran is severely limited in the mental demand to sustain work.  Ultimately, Ms. Barnes concluded that "[t]he veteran is totally and permanently precluded from performing work at a substantial gainful level" due to the Veteran's PTSD and the "record supports this finding as far back as the date of the finding." 

In October 2016, the VA examiner found that the Veteran's symptoms have existed since being shot in Vietnam and have "only intensified in recent years."  Due to the Veteran's deficient sleep patterns, irritability, chronic tension, apprehensiveness, decrease in motivation, and depression, the examiner found that day to day functioning outside the home for the Veteran presented a substantial challenge.  The examiner opined that the Veteran's mental health conditions render him unable to secure and maintain either physical or sedentary employment. 

After review of the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  In making that determination, the Board has considered the Veteran's education, his primary employment history as a train conductor, and his level of disability due to his service-connected PTSD.  Accordingly, resolving all doubt in his favor, the criteria for a TDIU have been met, and entitlement to a TDIU is granted.

In short, the Board finds that the Veteran's service-connected disabilities would prevent him from securing or following a substantially gainful occupation consistent with his educational level and occupational experience.  


ORDER

An evaluation of 70 percent, throughout the entire appeal period, for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

A total disability rating based on individual unemployability due to service-connected disabilities is granted, for the period prior to October 6, 2016.



REMAND

Unfortunately, a remand is required in this case.  While the Board regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Generally, VA is required to assist the Veteran in obtaining evidence necessary to support his claim and afford an examination to assess the current nature, extent, and severity of a service-connected disability when there is evidence that the Veteran's level of disability worsened since the last examination.  See 38 U.S.C.S. § 5103A  (LexisNexis 2017); 38 C.F.R. § 3.159 (c) (2016); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Here, recent medical evidence presents ambiguity as to the severity of the Veteran's PTSD symptoms, and, more specifically, whether the Veteran is entitled to an even higher rating of 100 percent for his PTSD.  In October 2016, the VA examiner observed panic attacks that occur weekly or less.  In contrast, Dr. Henderson-Galligan in February 2017 observed symptoms of near continuous panic or depression.  Also, Dr. Henderson-Galligan observed the Veteran experiencing persistent delusions or hallucinations and intermittent inability to perform activities of daily living.  But, the October 2016 VA examiner did not observe such symptoms.  In addition, unlike Dr. Henderson-Galligan, the VA examiner found symptoms of obsessional rituals, impaired impulse control, and spatial disorientation.  Therefore, the Board finds that another VA psychiatric examination must be provided on remand in order to develop a more complete disability picture. 

Updated VA treatment records should also be requested.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After completing the development requested above, schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his psychiatric disability.  The examiner must identify the nature and severity of the Veteran's psychiatric symptoms and indicate the impact of the condition both socially and occupationally.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.

3.  Readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


